Citation Nr: 0619826	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  05-07 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches as a 
result of exposure to ionizing radiation.

2.  Entitlement to service connection for equilibrium 
problems and dizziness as a result of exposure to ionizing 
radiation.

3.  Entitlement to service connection for cognitive 
processing problems as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active service from February 1943 to January 
1946, and from March 1951 to March 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Waco, Texas, Regional Office (RO) which denied the veteran's 
claims of entitlement to service connection for headaches, 
equilibrium problems, dizziness, and cognitive processing 
problems, with all disabilities claimed as a result of 
exposure to ionizing radiation.  


FINDINGS OF FACT

1.  The veteran does not have headaches as a result of his 
service.  

2.  The veteran does not have equilibrium problems and 
dizziness as a result of his service.  

3.  The veteran does not have cognitive processing problems 
as a result of his service.  


CONCLUSIONS OF LAW

1.  Headaches were not incurred or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).  

2.  Equilibrium problems and dizziness were not incurred or 
aggravated during the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

3.  Cognitive processing problems were not incurred or 
aggravated during the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he has headaches, equilibrium 
problems, dizziness, and cognitive processing problems, as a 
result of exposure to ionizing radiation during service.  
Specifically, the veteran claims exposure to ionizing 
radiation during service in Japan, to include service at or 
near Nagasaki.  

Service connection for cancer which is claimed to be 
attributable to ionizing radiation exposure during service 
can be accomplished in three different ways.  First, there 
are [specific] types of cancer which will be presumptively 
service connected.  38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. 
§ 3.311(b) provides a list of "radiogenic diseases" which 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by "show[ing] that the disease 
or malady was incurred during or aggravated by service," a 
task which "includes the difficult burden of tracing 
causation to a condition or event during service."  Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 9 
Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed.Cir. 1994)).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(3)(ii) (2004).

The veteran had active duty between 1943 and 1946.  His 
personnel records indicate that he received the Japan 
Occupation ribbon, that he participated in the occupation of 
Kyushu Island, Japan between September and December of 1945, 
and that he arrived at Nagasaki on September 23, 1945, from 
which he departed on September 25, 1945.  Given the 
foregoing, he is shown to have qualifying service as 
discussed at 38 C.F.R. § 3.309(d)(3)(ii).  

However, the Board notes that none of the claimed 
disabilities are among the diseases that warrant presumptive 
service connection, nor are they radiogenic diseases, as 
listed at 38 U.S.C.A. § 1112 (c)(2)(A-P) (West 2002); see 
also 38 C.F.R. §§ 3.309(d), 3.311(b)(2) and (3).  
Furthermore, he has not cited or submitted competent 
scientific or medical evidence that any of the claimed 
conditions are radiogenic diseases.  See 38 C.F.R. 
§ 3.311(b)(4).

Finally, in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
the United States Court of Appeals for the Federal Circuit 
determined that service connection can be pursued under the 
general VA compensation entitlement system.  Id. at 1043; see 
also Rucker, 10 Vet. App. at 71.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease when, "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).  

The veteran's service medical records show include a March 
1952 separation examination report which shows that his head, 
ears, drums, mouth, and neurological system, were clinically 
evaluated as normal.  

The post-service medical evidence consists of a VA 
examination report, dated in December 1947, and VA and non-VA 
treatment reports, dated between 1992 and 2003.  This 
evidence includes VA progress notes, dated between 2003 and 
2004, which show that the veteran has received treatment for 
complaints of dizziness and some blackouts.  A September 2003 
VA progress note shows that the veteran's diagnoses included 
vertigo.  A December 2003 VA progress note shows that the 
examiner speculated that the differential diagnoses could be 
syncope, orthostatic, psychogenic (service connection is in 
effect for post-traumatic stress disorder), or post-traumatic 
BPPV (benign paroxysmal postural vertigo).  The medical 
evidence is significant for a history of hypertension (for 
which service connection is in effect), obesity, and 
generalized arteriosclerosis.  The veteran is also shown to 
be taking a large number of medications.  

The Board finds that the claims must be denied.  As 
previously stated, there is at least one diagnosis of 
vertigo.  None of the medical evidence shows that the veteran 
has currently been diagnosed with headaches or cognitive 
processing problems.  In this regard, the Board has 
interpreted the claim for "cognitive processing problems" 
as a claim for a disease process manifested by this symptom.  
See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding 
that under 38 U.S.C.A. § 1110, an appellant must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation).  In any event, even 
assuming that these two claimed disorders are shown, the 
Board notes that the first evidence of any of the claimed 
conditions comes no earlier than 2003.  This is approximately 
50 years after separation from service.  In addition, the 
claims file does not contain any competent evidence to show 
that any of the claimed disorders are related to any in-
service disease or injury, to include radiation exposure 
during service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claims, and that 
the claims must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has headaches, 
equilibrium problems, dizziness, and cognitive processing 
problems, that should be service connected.  His statements 
are not competent evidence of a diagnosis, or of a nexus 
between the claimed conditions and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claims for service connection for 
headaches, equilibrium problems, dizziness, and cognitive 
processing problems, must be denied.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in June 2004, the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claims.  The RO's letter 
also informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claims.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

The VCAA letter was mailed to the appellant prior to the RO's 
adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are rendered moot.  VA was not 
required, therefore, to provide this notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service and service 
medical records, and has obtained VA and non-VA medical 
records.  Although he has not been afforded examinations, and 
etiological opinions have not been obtained, the Board finds 
that the evidence, discussed supra, warrants the conclusion 
that a remand for examinations and/or etiological opinions, 
is not necessary to decide the claims.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2005); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Specifically, none of the claimed disabilities are among the 
diseases that warrant presumptive service connection, nor are 
they radiogenic diseases, and the claims files do not 
currently contain competent evidence showing that any of the 
claimed conditions are related to exposure to radiation 
during service.  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).
 
Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for headaches is denied.

Service connection for equilibrium problems and dizziness is 
denied.

Service connection for cognitive processing problems is 
denied.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


